 
 
SALE AND ASSIGNMENT OF

RIGHTS UNDER JOINT VENTURE AGREEMENT
 
 
BE IT KNOWN, that on the 8th day of November,  2010  before me, KATHLEEN  M.
DELANEY, Notary Public, duly commissioned and qualified, personally came and
appeared:
 
INNOVATIVE  ENERGY  SYSTEMS,  INC.,  a  Wyoming  corporation  located  at  2710
Thomas  Ave.,  Cheyenne,  WY  82001  and  represented  herein  by  THOMAS  CLOUD,
President, hereafter referred to as "SELLER";
 
who  declared  that  for  the  price  of  TWO  HUNDRED   FIFTY  THOUSAND   AND  N0/100
($250,000.00) DOLLARS cash, receipt of which is acknowledged, SELLER hereby
sells, transfers and delivers with full title and assignment to all rights
SELLER may have, unto:
 
GREEN  TECHNOLOGY  SOLUTIONS,  INC., a  Delaware  corporation  located  at 2880
Zanker Rd., Suite 203, San Jose, CA 95134 and represented herein by JOHN
SHEARER, President, hereafter referred to as "PURCHASER";
 
the following described contract:


JOINT VENTURE AGREEMENT between Innovative Energy Systems, Inc. and Bio Pulp
Works, LLC dated November 3, 2010 and attached hereto.
 
The Assignor warrants and represents that said contract is in full force and
effect and is fully assignable.
 
The Assignee hereby assumes and agrees to perform all the remaining obligations
of the Assignor under the contract and agrees to indemnify and hold the Assignor
harmless from any claim or demand resulting from non-performance  by the
Assignee.
 
The Assignee shall be entitled to all rights under the contract previously held
by the Assignor, which rights are also assigned hereunder.


The Assignor warrants that the contract is without modification, and remains on
the terms contained.
 
The Assignor further warrants that it has full right and authority to transfer
said contract and that the contract rights herein transferred are free of lien,
encumbrance or adverse claim.
 
This assignment shall be binding upon and inure to the benefit of the parties,
their successors and assigns.
 
 



INNOVATIVE ENERGY SYSTEMS, INC.    GREEN TECHNOLOGY  SOLUTIONS,  INC.          
By: /s/ Thomas Cloud    By:
/s/ John Shearer
  THOMAS CLOUD, President    
JOHN SHEARER, President

 
 

 
 

--------------------------------------------------------------------------------

 
        